Schedule A to the Shareholder Servicing Plan (as amended March 15, 2013 to add WBI Absolute Return Balanced Plus Fund and WBI Absolute Return Dividend Income Fund) Series or Fund of Advisors Series Trust WBI Absolute Return Balanced Fund WBI Absolute Return Dividend Growth Fund WBI Absolute Return Balanced Plus Fund WBI Absolute Return Dividend Income Fund ADVISORS SERIES TRUST on behalf of each series of the Trust listed on Exhibit A By:/s/ Douglas G. Hess Name:Douglas G. Hess Title:President 1
